UNDERAGE CHILD- — TUITION Where tuition was paid permitting an underage child to attend kindergarten and in the next school year free admission to the first grade is sought in another district to which the child has moved his residence, such child having reached five years of age prior to November 1, tuition may not be required by the new district since such child is no longer "underage" within the meaning of 70 O.S. 1-114 [70-1-114] (1973).  The Attorney General has considered your request for an opinion on the following question: "A child, although under age by a few days to be eligible to attend kindergarten without charge in the district of her residence is admitted to kindergarten classes in said district and completes the full kindergarten course for which full tuition is paid by her parents. The next year the child is living in a different school district, and is again under age by a few days to be enrolled in the first grade of the new school district, although have successfully completed kindergarten the previous year. The new school district denies her admission unless full tuition is paid. Was the school district within its authority under Title 70 O.S. 1-114 [70-1-114]?" Title 70 O.S. 1-114 [70-1-114] (1973) provides as follows: "All children between the ages of five (6) years on or before November 1, and twenty-one (21) years on or before September 1, shall be entitled to attend school free of charge in the district in which they reside. Provided, children who have reached the age of five (5) years on or before November 1 may be admitted to kindergarten classes approved by the State Board of Education and children who have not reached the age of five (5) years on or before November 1 may be admitted in nursery classes approved by the State Board of Education at public expense. . . . Children who are underage not in attendance in a kindergarten or nursery class approved by the State Board of Education may be admitted to the schools of such district on a tuition basis only; and no such . . . underage pupil, shall be allowed to attend school in any school district unless there shall have been paid . . . a tuition fee equal to the per capita cost of education for a similar period in such district during the preceding year. Provided, tuition shall not be required for attendance in the first grade, if tuition was paid on an underage child to attend an accredited kindergarten in the same school district, and such first grade attendance shall be a legal attendance. . . ." (Emphasis added) A reading of Section 70 O.S. 1-114 [70-1-114] first discloses that the minimum age established for attending public school free of charge is five years on or before November 1. Prior to the enactment of the Oklahoma School Code of 1971, such minimum age was six years. Your question concerns a child who wishes to enroll in the first grade and is five years of age on or before November 1. Since the minimum age for free school attendance is now five years, it is apparent that the child in question should not be considered "underage" so that tuition is necessary unless other language of the statute compels such a result.  In 1972, the following proviso was added to Section 70 O.S. 1-114 [70-1-114]: "Provided, tuition shall not be required for attendance in the first grade, if tuition was paid on an underage child to attend an accredited kindergarten in the same school district, and such first grade attendance shall be a legal attendance." Taken alone, the proviso would seem to require an affirmative answer to your question since it applies only where tuition was paid for kindergarten attendance in the same school district as free first grade attendance is sought. The facts presented in your question involve kindergarten attendance which was not in the "same school district." However, it is clear that once a child has attained the age of five years on or before November 1, the child is no longer "underage" for the purpose of attending school free of charge. In other words, where a child is at least five years of age by November 1, the proviso is not necessary in order to guarantee free school attendance.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Where tuition was paid permitting an underage child to attend kindergarten and in the next school year free admission to the first grade is sought in another district to which the child has moved his residence, such child having reached five year of age prior to November 1, tuition may not be required by the new district since such child is no longer "underage" within the meaning of 70 O.S. 1-114 [70-1-114] (1973). (Joe C. Lockhart) ** SEE: OPINION NO. 76-132 (1976) **